DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed 10/6/21.
3.    Claims 2 - 3, 5 - 8, 11 - 14, 16 - 19, and 21 has been amended. Claims 2 – 21 are pending.

Claim Rejections - 35 USC § 101
4.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 2 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
6.	Step 1: 
Claims 2 - 10 are drawn to a method. 
Claims 11 - 17 are drawn to an apparatus.
Claims 18 – 21 are drawn to an article of manufacture.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter 
7.	Step 2A: 
8.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea (At least a certain method of organizing human activities (e.g., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)).  
9.	Claim 2 is exemplary: 
 	“A method comprising: receiving one or more group bets by a computer system, each group bet designating a corresponding subset of set of participants in event, the subset including a plurality of participants but less than all participants in the event, and being a bet that pays if any one the corresponding designated subset wins the event, the pay amount being the same whichever participant the designated subset is winner and independent of finishes other than the winner; receiving, by the computer system, data representing results of the event identifying from the set of participants; receiving, by the computer system, data representing payment associated with one or more bets; storing, by the computer system in a memory of the computer system, a plurality of data each corresponding to a scenario in which a particular participant wins the event, wherein each of the plurality of data structures includes a first field including data representing a total payment associated with the one or more bets, a second field including data representing a total stake on the particular participant, and a third field including data representing a total group bet payout for all of the one or more group bets, and wherein the third field is zero in a data structure corresponding to a participant not in any of the corresponding subsets of the one or more group bets; determining, by the computer system, data representing an amount of a group bet payout for at least one of the group bets based on the corresponding designated subset of which the winner is a member; determining by the computer system, whether to cause payment of the amount of the group bet payout at a payment interface; and in response to determining to cause the payment, generating, by the computer system, electronic signals to cause a physical dispense payment interface to dispense the amount of the Amendment Dated: October 6, 2021group bet payout”.

10.	The underlined portion of claim 2 represent the abstract idea. The independent claims 11 and 18 require substantially similar limitations to Claim 1. Dependent claims 3 

11.	The claimed abstract idea is similar to abstract ideas identified by the courts, for example:
At least a certain method of organizing human activities (e.g., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)).  
12.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. In particular, the claims recites additional elements, such as a computer system comprising: at least one processor; and a database that include a plurality of data structures and a memory electronically coupled to the at least processor and a physical dispense payment interface such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
13.	Step 2B: 
14.	Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
15.	For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically. 
16.	Applicant has claimed a computer system comprising: at least one processor; and a memory electronically coupled to the at least processor and a database that include a plurality of data structures and a physical dispense payment interface.  
          However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.   
19.	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
20.	Recognizing the holding in Berkheimer, Applicant is directed to Walker2 (US 6364765) and Behm (US 20020119817), showing the conventionality of these additional elements (Col 5, 29 - 49).
21.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
22.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
24.	For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 2 - 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kusuda (US 20010008845) and in view of Walker (US 20040024666) and in view of Walker1 (US 6206782).
6.	Regarding claims 2, 11 and 18, Kusuda discloses a method comprising (abstract and paragraph 91): 
receiving one or more group bets (i.e. a quinella bet) by a computer system (i.e. computer system described in paragraph 6), each group bet designating a corresponding subset of a set of participants in the event, the subset including a plurality of participants but less than all participants in an event, and being a bet that pays if any one participant in the corresponding designated subset (horses 1 and 2) wins the event, the pay amount being the same whichever participant in
the designated subset is a winner of the event and independent of finishes other than the winner (paragraphs 4 and 91; paragraph 4 teaches that “a bettor places a bet on a frame that consists of two horses and the bettor wins the bet if one of the horses finishes first in a race), exacta, and quinella betting“, which means that if the bettor/player place a bet (i.e. $50) on two horses (i.e. horses 1 and 2) to win the race, if either horse 1 or horse 2 win the race, the bettor/player will be paid (have a payout amount of) the winning bet (i.e. $50), which means that the pay amount (i.e. $50) being substantially the same whichever participant of the designated subset (i.e. horses 1 or 2) is the winner and independent of finishes other than the winner; paragraph 91 teaches that “the bettor places a bet on 1-2. In quinella, the first and second place finishers in either order are selected”); 
receiving, by the computer system, data representing results of the event identifying the winner from the set of participants (paragraphs 4, 6, 7 and 91); 
receiving, by the computer system, data representing payment associated with one or more bets (paragraphs 4, 6, 7 and 91); 
determining, by the computer system, data representing an amount of a group bet payout for at least one of the group bets based on the corresponding designated subset of which the winner is a member (i.e. member horses 1 or 2) (paragraphs 7 and 91); 
determining by the computer system, whether to cause payment of the amount of the group bet payout (i.e. a group bet payout for a group bet on horses 1 or 2) at a payment interface (paragraphs 7 and 91); 
and in response to determining to cause the payment, generating, by the computer system, electronic signals to cause a physical dispense payment interface to dispense the amount of the group bet payout (paragraph 7).  
Kusuda fails to explicitly disclose the following limitations:
storing, by the computer system in a memory of the computer system, a plurality of data each corresponding to a scenario in which a particular participant wins the event, wherein each of the plurality of data structures includes a first field including data representing a total payment associated with the one or more bets, a second field including data representing a total stake on the particular participant, and a third field including data representing a total group bet payout for all of the one or more group bets, and wherein the third field is zero in a data structure corresponding to a participant not in any of the corresponding subsets of the one or more group bets.
Walker teaches:
storing, by the computer system in a memory (i.e. the memory/memory device described in paragraph 199) of the computer system, a plurality of data each corresponding to a scenario in which a particular participant (i.e. one of the participant shown in field 804 as shown in FIG. 8) wins the event, wherein each of the plurality of data structures includes a first field (i.e. field 812 as shown in FIG. 8) including data representing a total payment associated with the one or more bets, a second field (i.e. field 910 as shown in FIG. 9) including data representing a total stake on the particular participant, and a third field (field 974 as shown in FIG. 9E) including data representing a total group bet payout for all of the one or more group bets, (paragraphs 199, 292, 303 and 318 and FIGS. 8, 9A and 9E).
Therefore, it would have been obvious for ordinary skilled in the art at the time of invention to have modified Kusuda in view of Walker to include the aforementioned method in order to achieve the predictable result of improving the efficiency of the gaming data storage/gaming data organizing function.
The combination of Kusuda and Walker fail to explicitly disclose the following limitations:
and wherein the third field is zero in a data structure corresponding to a participant not in any of the corresponding subsets of the one or more group bets;
Walker1 teaches:
and wherein a gaming related data field (i.e. the third field) is zero in a data structure corresponding to a gaming condition (i.e. the gaming condition of a participant not in any of the corresponding subsets of the one or more group bets) (Col 12, lines 16 - 20; field 146 of player database 140 would be set to zero);
Therefore, it would have been obvious for ordinary skilled in the art at the time of invention to have modified the combination of Kusuda and Walker in view of Walker1 to include the aforementioned method in order to achieve the predictable result of enhancing the efficiency/the accuracy of the gaming data storage/gaming data organizing function.

7.	Regarding claim 3, Kusuda also discloses (paragraphs 4, 6, 7 and 91):

wherein the one or more group bets are received in a pari-mutuel betting system ( paragraphs 4, 6, 7 and 91; Further, it is also well known in the art at the time of the invention that a gaming system can be a pari-mutuel betting system, as evidenced by McNutt, paragraph 12), 
wherein the act of receiving the one or more group bets comprises receiving a first group bet made by a bettor (paragraphs 4, 6, 7 and 91), 
and wherein the act of receiving the first group bet comprises receiving from the bettor a single amount representing an amount at risk in the first group bet (paragraphs 4, 6, 7 and 91).  

8.	Regarding claim 4, Kusuda also discloses two or more of the group bets designate the same subset of participants (i.e. placing two quinella bets and each quinella bets are on horse 1 and 2) (paragraphs 4, 6, 7 and 91).  
9.	Regarding claim 5, Kusuda also discloses receiving one or more win bets, each win bet comprising a bet that a participant selected from the set of participants will win the event; and determining the win bets that comprise a bet on the winner (paragraphs 4, 6, 7 and 91).  
10.	Regarding claim 6, Kusuda also discloses wherein the amount of the group bet payout is determined based at least in part on the total amount of the win bets that comprise a bet on the winner (paragraphs 4, 7 and 91).
11.	  Regarding claim 7, Kusuda also discloses the steps of: determining odds (i.e. the odds described in paragraph 25) of winning for one of the participants that is not included in a one of the designated subsets of participants based at least in part on the one or more received win bets; and wherein the amount of the group bet payout for the group bet covering the one designated subset is determined based at least in part on the odds of winning for the one participant (paragraphs 4, 6, 7, 25 and 91).
12.	  Regarding claim 8, Kusuda also discloses determining the amount of the group bet payout comprises: selecting a participant from one of the designated subsets of participants; and determining a total amount of the win bets that comprise a bet on any participant in the set of participants except for the selected participant (paragraphs 4, 6, 7 and 91).
13.	  Regarding claim 9, Kusuda also discloses receiving a notification that one or more of the participants will not compete in the event at the computer system; and in response, canceling at least a portion of the group bets that designated the non-competing participant in the respective designated subsets (abstract and paragraphs 7 and 91).  
14.	Regarding claim 10, Kusuda also discloses reallocating the amount of at least one of the cancelled group bets among the remaining participants in the designated subset of participants (abstract and paragraphs 7 and 91).
15.	  Regarding claim 12, Kusuda also discloses the memory electronically coupled to the at least one processor and having instructions stored thereon that when executed by the at least one processor direct the at least one processor to: receive a notification that one or more of the participants will not compete in the event at the computer system; and in response, cancel at least a portion of the group bets that designated the non-competing participant in the respective designated subsets (paragraphs 4, 6, 7 and 91).
16.	  Regarding claim 13, Kusuda also discloses the memory electronically coupled to the at least one processor and having instructions stored thereon that when executed by the at least one processor direct the at least one processor to: reallocate the amount of at least one of the cancelled group bets among the remaining participants in the designated subset of participants (paragraphs 4, 6, 7 and 91).
17.	  Regarding claim 14, Kusuda also discloses the one or more group bets are received in a pari-mutuel betting system, wherein the act of receiving the one or more group bets comprises receiving a first group bet (i.e. the bet that consists of two horses described in paragraph 4) made by a bettor, and wherein the act of receiving the first group bet comprises receiving from the bettor a single amount representing an amount at risk in the first group bet (paragraphs 4, 6, 7 and 91).
18.	  Regarding claim 15, Kusuda also discloses two or more of the group bets designate the same subset of participants (paragraphs 4, 6, 7 and 91).
19.	  Regarding claim 16, Kusuda also discloses the amount of the group bet payout is determined based at least in part on a total amount of win bets that comprise a bet on the winner (paragraphs 4, 6, 7 and 91).
20.	Regarding claim 17, Kusuda also discloses the memory electronically coupled to the at least one processor and having instructions stored thereon that when executed by the at least one processor direct the at least one processor to: cause to generate electronic signals to cause the group bet payout to be performed at a physical dispense payment interface (i.e. the payout unit 40 described in paragraph 44) in communication with a self-service machine (paragraphs 4, 6, 7, 44 and 91).  
21.	Regarding claim 19, Kusuda also discloses the computer- readable medium stores instructions which, when executed by the at least one processor of the at least one computer in electronic communication with the plurality of other computers via the electronic communications network, direct the at least one processor to: receive a notification that one or more of the participants will not compete in the event; and in response, cancel at least a portion of the group bets that designated the non-competing participant in the respective designated subsets (paragraphs 4, 6, 7 and 91).
22.	  Regarding claim 20, Kusuda also discloses the computer- readable medium stores instructions which, when executed by the at least one processor of the at least one computer in electronic communication with the plurality of other computers via the electronic communications network, direct the at least one processor to: reallocate the amount of at least one of the cancelled group bets among the remaining participants in the designated subset of participants (paragraphs 4, 6, 7 and 91).
23.	  Regarding claim 21, Kusuda also discloses the computer- readable medium stores instructions which, when executed by the at least one processor of the at least one computer in electronic communication with the plurality of other computers via the electronic communications network, direct the at least one processor to: cause to generate electronic signals to cause the group bet payout to be performed at a physical dispense payment interface (i.e. the payout unit 40 described in paragraph 44) in communication with a self-service machine (paragraphs 4, 6, 7, 44and 91).
   
Response to Arguments
24.	Regarding claims 2 – 21, the applicant argues that the 101 rejections should be withdrawn because the (Alleged) Abstract Idea is integrated into a Practical 
Application (Remarks, pages 9 - 14).
	The examiner respectfully disagrees.
	Regarding claims 2 – 21, The claims recites additional elements, such as a computer system comprising: at least one processor; and a database that include a plurality of data structures and a memory electronically coupled to the at least processor and a physical dispense payment interface such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. All of these additional elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. The claims are directed to an abstract idea. Therefore, the 101 rejections are being maintained.
25.	Regarding claims 2 – 21, the applicant argues that the Kusuda reference fails to teach all the newly amended limitations of the claims (Remarks, pages 14 - 15).
26.	The examiner agrees. However, the new rejections of Kusuda and Walker teach all the newly amended limitations of the claims 2 – 21 (see rejections above for details)
.
Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715